      Case: 1:20-cv-00204-SNLJ Doc. #: 1 Filed: 09/24/20 Page: 1 of 4 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

JAMES PATRICK TRENTELMAN and                  )
PATRICIA J. TRENTELMAN,                       )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )      Case No. 1:20-CV-00204
                                              )
CHRIS ROBERT DEMOS and                        )
NICKEL EXPRESS, INC.,                         )
                                              )
               Defendants.                    )


                                   NOTICE OF REMOVAL

         COME NOW Defendants Chris Robert Demos and Nickel Express, Inc., by and through

their attorneys, and hereby file this Notice of Removal of this action to the United States District

Court for the Eastern District of Missouri, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and in

support thereof state:

         1.    On or about March 30, 2020, Plaintiffs filed their Petition captioned James Patrick

Trentelman and Patricia J. Trentelman v. Chris Robert Demos and Nickel Express, Inc., Cause

No. 20BT-CV00876, in the Circuit Court of Butler County, Missouri. On or about June 7, 2020,

Defendants Chris Robert Demos and Nickel Express, Inc. were served with process in Lake

County, Michigan and Wayne County, Michigan, respectively, and received a copy of Plaintiffs’

Petition. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon Defendants are attached. Exhibit A: Certified copy of the case file in James Patrick

Trentelman and Patricia J. Trentelman v. Chris Robert Demos and Nickel Express, Inc., Butler

County, Missouri Circuit Court, Cause No. 20BT-CV00876; Exhibit B: Plaintiffs’ Answers to

Defendant Nickel Express, Inc.’s First Set of Interrogatories.
   Case: 1:20-cv-00204-SNLJ Doc. #: 1 Filed: 09/24/20 Page: 2 of 4 PageID #: 2




        2.      In their Petition, Plaintiffs allege that on July 12, 2016, a truck driven by

 Defendant Demos and owned by Defendant Nickel Express, Inc. collided with a vehicle owned

 by Plaintiffs James Patrick Trentelman and Patricia J. Trentelman. The collision occurred on US

 67 in Butler County, Missouri.

        3.      At the time of both the filing of Plaintiffs’ Petition and this Notice of Removal,

Defendant Nickel Express, Inc. was and is a Michigan corporation with its principal place of

business located in Michigan. Thus, for jurisdictional purposes, Defendant Nickel Express, Inc.

was and is a citizen of the State of Michigan.

        4.      At the time of both the filing of Plaintiffs’ Petition and this Notice of Removal,

Defendant Demos was and is a citizen of the State of Michigan. Thus, for jurisdictional purposes,

Defendant Demos was and is a citizen of the State of Michigan.

        5.      At the time of both the filing of Plaintiffs’ Petition and this Notice of Removal,

Plaintiffs were and are citizens of the State of Missouri.

        6.      This Notice of Removal is premised upon this Court’s diversity jurisdiction under

28 U.S.C. § 1332(a), as complete diversity of citizenship exists between Plaintiffs and all

Defendants.

        7.      In their Petition, Plaintiffs state their 1991 Peterbilt dump truck was damaged in

an amount in excess of $15,000 and pray for such sum as to adequately compensate Plaintiffs for

damages to their property herein, together with their costs expended herein, and any and all

further relief just and proper relief in the premises.

        8.      On or about September 11, 2020 (Ex. B), Plaintiffs furnished Defendant with

Plaintiffs’ Answers to Defendant Nickel Express, Inc.’s First Set of Interrogatories Plaintiffs

answered Interrogatory No. 7 as follows:



                                                   2
   Case: 1:20-cv-00204-SNLJ Doc. #: 1 Filed: 09/24/20 Page: 3 of 4 PageID #: 3




                7.      AMOUNT CLAIMED

                        Pursuant to R.S.Mo. 509.050, what dollar amount of damages are

                Plaintiffs seeking as compensation as damages for each count of Plaintiffs’

                Petition?

                ANSWER:         $50,000 for the loss of truck
                                $1,200 for license and registration
                                $8,000 per year insurance premiums
                                $550 per month payment on note
                                $2,500 for towing and storage
                                $431,290.74 in lost wages

        Plaintiffs’ claimed damages now exceed $490,000. Plaintiffs’ Answers to Interrogatories

for the first time put Defendants on notice that the Plaintiffs’ claim exceeded $75,000.00.

        9.      This Notice of Removal is procedurally proper because Defendants timely filed

their notice within 30 days after receipt by Defendant of a copy of Plaintiffs’ answers to

Defendant’s First Set of Interrogatories by which Defendants were able to first ascertain that the

case had become removeable as required by 28 U.S.C. §1446(b)(3). Complete diversity exists

under 28 U.S.C. §1332(a) as Plaintiffs and all Defendants are citizens of different states, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, under 28 U.S.C.

§1332(b), based upon Plaintiffs’ Petition and their answers to Defendant Nickel Express, Inc.’s

First Set of Interrogatories.

        10.     Under 28 U.S.C. § 1441, a defendant may remove an action to the District Court

of the United States for the district and division embracing the place where the action is pending.

Plaintiffs filed their lawsuit in the Circuit Court of Butler County, Missouri and therefore this

case is removable to the United States District Court for the Eastern District of Missouri.




                                                 3
   Case: 1:20-cv-00204-SNLJ Doc. #: 1 Filed: 09/24/20 Page: 4 of 4 PageID #: 4




       11.     Defendants Chris Robert Demos and Nickel Express, Inc. are providing Plaintiffs

with written notification of the Notice of Removal and concurrently are filing a copy with the

Circuit Court of Butler County, Missouri, pursuant to 28 U.S.C. § 1446(a) and (d).

       12.     A certified copy of the Butler County Circuit Court file is attached hereto as

Exhibit F.

       WHEREFORE, Defendants Chris Robert Demos and Nickel Express, Inc. hereby remove

this action from the Circuit Court of Butler County, Missouri, Cause No. 20BT-CV00876, to the

United States District Court for the Eastern District of Missouri.

                                              Respectfully submitted,



                                              /s/ Christopher P. Leritz
                                              Christopher P. Leritz, #39864MO
                                              LERITZ & PLUNKERT, P.C.
                                              555 Washington Avenue, Suite 600
                                              St. Louis, MO 63101
                                              cleritz@leritzlaw.com
                                              (314) 231-9600
                                              (314) 231-9480 – Facsimile

                                              ATTORNEYS FOR DEFENDANTS
                                              CHRIS ROBERT DEMOS and NICKEL
                                              EXPRESS, INC.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of September, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record and mailed to: Matthew Edmundson,
Edmundson, Innes & Warren, LLC, 201 N. Main Street, Suite A, Poplar Bluff, MO 63901.


                                              /s/ Christopher P. Leritz




                                                 4
